Citation Nr: 0842446	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-20 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic 
undifferentiated schizophrenia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from March 1963 to March 1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the claim.


FINDINGS OF FACT

1.  A claim for service connection for chronic 
undifferentiated schizophrenia was denied in a rating 
decision in April 1970, and the veteran did not perfect an 
appeal.

2.  The evidence submitted since the April 1970 rating 
decision, pertinent to the claim for service connection for 
chronic undifferentiated schizophrenia, is cumulative and 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1970 rating decision, which denied service 
connection for chronic undifferentiated schizophrenia, is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  Evidence received since the April 1970 rating decision is 
not new and material, and the veteran's claim for service 
connection for chronic undifferentiated schizophrenia is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The VCAA requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, an October 2004 letter 
informed the veteran specifically that he should send 
evidence regarding psychosis in service or within one year of 
separation, which satisfies the requirements of Kent.  

There is no indication that the veteran has any evidence in 
his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in March 2006, the regional 
office provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained private treatment records and service medical 
records.  The veteran indicated he received treatment at 
several VA facilities, including Tuscaloosa, Akron, New 
Orleans, New York, and Gulfport.  A search revealed records 
located in Biloxi VAMC, which includes Gulfport and Mobile 
facilities.  These records indicated the veteran received 
treatment there in 2002.  However, no other records were 
found.  The RO requested the veteran supply dates of 
treatment; however, the veteran did not send a response.  All 
efforts to obtain treatment records have been completed.  
Therefore, the available medical evidence and records have 
been obtained in order to make an adequate determination.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Chronic 
Undifferentiated Schizophrenia

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that the 
original claim for service connection for chronic 
undifferentiated schizophrenia was denied by an April 1970 
rating decision, at which time the RO found that there was no 
evidence of psychosis in service or within one year following 
separation.  The veteran was notified of his right to appeal 
that decision in April 1970.  The veteran did not file a 
timely notice of disagreement with that rating decision and 
accordingly, the April 1970 rating decision became final when 
the veteran did not perfect his appeal within the statutory 
time limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
such, the veteran's claim for service connection for chronic 
undifferentiated schizophrenia may only be opened if new and 
material evidence is submitted.

In this instance, since the April 1970 rating decision denied 
the claim on the basis that the evidence did not show that 
the veteran experienced psychosis in service or within one 
year following separation, the Board finds that new and 
material evidence would consist of medical evidence showing 
psychosis was incurred in service or within one year 
following separation from service.  

Additional evidence received since the April 1970 rating 
decision consists of private treatment records documenting 
psychological disorders, and other physical ailments.  The 
earliest record in evidence, concerning a psychological 
disorder, is a VA outpatient record from March 1970.  It 
notes that the veteran was admitted to the hospital for the 
first time in January 1970, five years after separation from 
service.  The earliest record in evidence after the April 
1970 rating decision is a VA neuropsychiatric examination 
completed in March 1973.  It was noted that the veteran had 
undifferentiated schizophrenia.  Subsequent medical records 
received show treatment for undifferentiated schizophrenia 
for the periods of July 1974 through January 2005, and for 
treatment of hypernatremia in May 1992.  However, the Board 
is unable to conclude that this evidence constitutes new and 
material evidence to reopen the claim.  More specifically, 
this evidence does not establish or is not in any way 
probative as to whether the veteran experienced psychosis or 
any symptoms of chronic undifferentiated schizophrenia during 
service or within one year following separation from service.

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case 
does not relate to an unestablished fact necessary to 
substantiate the claim, and thus is not material.  It is not 
material because it does not show that the veteran's chronic 
undifferentiated schizophrenia occurred during service or 
within one year following separation from service, and does 
not raise a reasonable probability of substantiating the 
claim.  38 U.S.C.A. § 3.156(a) (2007).


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim for service 
connection for chronic undifferentiated schizophrenia is 
denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


